DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 03/09/2022. This Action is made FINAL.

Claims 1 and 3-13 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claim 12 corrected the spelling of “situated” and therefore the objection is withdrawn.

Amendments to claims 1 and 4-13 replacing the phrase “fast-moving vehicle” with “moving vehicle” clarifies the meaning of the claim and therefore the previous rejections under 112(b) to claims 1 and 3-13 are withdrawn .

Amendments to claim 1 incorporating the limitations of cancelled claim 2 incorporates a control step implementing the abstract idea with a practical application and thus overcomes the previous rejections under 35 U.S.C. 101 to claims 1, 3-5, and 10-11 and therefore the previous rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks pages 7-10, filed 03/09/2022, with respect to the rejection(s) of claim(s) 1-4 and 11-13 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive, however it is noted the previous office action was not final (as referenced in the Remarks page 7) as well as the rejection was under 35 U.S.C. 102(a)(2) and not 102(a)(1) (as referenced in the Remarks page 6).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Litkouhi et al (US 20180033308 A1) henceforth referred to as Litkouhi.

Applicant's arguments on pages 10-12 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation against the motivation to combine. The applicant cites to multiple court cases to make general allegation to the motivation to combine/rationale without specifically pointing to or addressing the rationale. Further it is noted the examiner did not apply the rational of “obvious to try” as the motivation for combination of any of the prior arts.  As there is no reason or substance to the argument and it is unclear which rationale is being argue for which reason the motivation to combine is being maintained.

Claim Objections
Claims 1, 6, and 12 are objected to because of the following informalities: Claims 1 uses the “decelerating the host vehicle decelerated”  which is improper, the examiner recommends amending the limitation to read “decelerating the host vehicle”. Claims 1, 6, and 12 use the phrase “a first speed gradient grad” which is improper, the examiner recommends amending the limitation to read “a first speed gradient”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 6, and 12 reference “wherein a passing operation is identified when a relative speed decreases within a characteristic time period and suddenly becomes less than the travel speed of the host vehicle or of the vehicle being passed”, however, this limitation is generally unclear as to what is being claimed with regards to “a characteristic time period” as it is unclear what is meant such as if the characteristic time period refers to a time until the vehicle starts decreasing its relative speed or a time for how long the vehicle is decreasing its relative speed. For the purpose of compact prosecution, the examiner will interpret this limitation as any time measure associated with a change in velocity. Further it is unclear what is meant with regards to “wherein a passing operation is identified when a relative speed decreases… and suddenly becomes less than the travel speed of the host vehicle” as it is unclear if the meaning is that a passing operation is only identified when the moving vehicle is first traveling twice the speed of the host vehicle and then reduces speed to less than twice the travel speed of the host vehicle or if simply a reduction in the relative speed is to indicate a passing operation. 

Further the term “suddenly” is a relative term which renders the claim indefinite. The term “suddenly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 3-5 and 10-11 depend on claim 1 and do not cure the deficiencies thereof and are therefore rejected for the same reason.

Claims 7-9 depend on claim 6 and do not cure the deficiencies thereof and are therefore rejected for the same reasons.

Claim 13 depends on claim 12 and does not cure the deficiencies thereof and is therefore rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yalla and Nath and further in view of Litkouhi et al (US 20180033308 A1) henceforth referred to as Litkouhi.

Regarding Claim 1 Yalla teaches A method for operating a driving assistance system (para [0016] line 1-4 : “FIG. 1 illustrates an exemplary system block diagram of vehicle control system 100 according to examples of the disclosure. Vehicle control system 100 can perform any of the methods described with reference to FIGS. 2-9.”), the method comprising: 
operating at least one sensor device in a host vehicle to monitor surroundings of the host vehicle (para [0016] line 3-17 : “Vehicle control system 100 can include one or more cameras 106 capable of capturing image data (e.g., video data) for determining various characteristics of other vehicles and/or the road, as described below with reference to FIGS. 2-9. Vehicle control system 100 can also include one or more other sensors 107 (e.g., radar, ultrasonic, LIDAR, etc.) capable of detecting various characteristics of other vehicles and a Global Positioning System (GPS) receiver 108 capable of determining the location and/or speed of the vehicle.”); 
recognizing a moving vehicle that is traveling in a first lane adjacent to a second lane in which the host vehicle is traveling (para [0050] line 1-5 : “At step 920, process 900 can detect a passing vehicle (e.g., detect a vehicle driving along the same direction on the adjacent passing lane or detect a vehicle driving in the opposite direction in the same lane) through its one or more sensors.”), and determining a travel speed of the moving vehicle in a travel direction of the host vehicle, by the sensor device and by a control device, based on a travel speed of the host vehicle or of a following vehicle or of a preceding vehicle (para [0019] line 12-35 : “Vehicle 200 can process data from one or more of these sensors to determine one or more characteristics about road 204 and/or one or more characteristics about one or more other vehicles on the road. For example, vehicle 200 can process data from one or more of the sensors to recognize lane markings 206, objects on road 204, and/or the curvature, incline, decline, traffic signs, traffic lights, merging lanes, highway entrances, highway exits, cross streets, surface material of the road (e.g., pavement, dirt, asphalt, or gravel), the conditions of the surface material (e.g., wet, icy, or containing potholes), construction sites, road blocks, or any other characteristics or conditions of the road. In another example, vehicle 200 can process data from one or more of the sensors to monitor the location, heading, speed (including acceleration and/or deceleration), lights, or any other characteristics of other vehicles on road 204. For example, vehicle 200 can process from one or more of the sensors to monitor one or more other vehicles driving on driving lane 202, adjacent lane 208, and/or merging into or out of driving lane 202 and/or adjacent lane 208. For example, vehicle 200 can detect vehicle 210 driving along driving lane 202 at 50 miles per hour by processing data from its cameras, radar sensors, ultrasonic sensors, laser sensors, and/or LIDAR sensors.”); 
identifying a movement of the moving vehicle as a passing operation, by the moving vehicle, of the host vehicle or of the following vehicle or of the preceding vehicle (para [0050] line 1-5 : “At step 920, process 900 can detect a passing vehicle (e.g., detect a vehicle driving along the same direction on the adjacent passing lane or detect a vehicle driving in the opposite direction in the same lane) through its one or more sensors.”);
identifying a change in the movement of the moving vehicle as a terminating of the passing operation (para [0051] line 1-8 : “At step 930, process 900 can detect whether the passing vehicle is merging into the driving lane in front of the vehicle. In accordance with a determination the passing vehicle is merging into the driving lane in front of the vehicle, process 900 transitions to step 940. In accordance with a determination that the passing vehicle is not merging into the driving lane in front of the vehicle, process 900 returns to step 910.”, A termination of a passing operation is equivalent to a vehicle passing and then merging into an adjacent lane);
recognizing, after the change in the movement of the moving vehicle is identified as the terminating of the passing operation, a need for the moving vehicle to merge in front of or behind the host vehicle (para [0051] line 1-3 : “At step 930, process 900 can detect whether the passing vehicle is merging into the driving lane in front of the vehicle.”, when a passing vehicle needs to merge near a host vehicle it is a required that the passing vehicle merge either in front of or behind the host vehicle ); and 
performing one of (i) decelerating the host vehicle decelerated and increasing a vehicle distance for the moving vehicle between the host vehicle and the preceding vehicle (para [0052] line 1-6 : “At step 940, process 900 can cause the vehicle to allow the passing vehicle to merge into the driving lane in front of the vehicle (e.g., allow the passing vehicle to pass). In some examples, process 900 can cause the vehicle to slow down and/or create a lane entry point for the passing vehicle (e.g., as described above with reference to FIGS. 2-4 and 7-8).”), or (ii) accelerating the host vehicle and increasing the vehicle distance for the moving vehicle between the host vehicle and the following vehicle (para [0050] line 21-25 : “In some examples, process 900 can cause the vehicle to speed up and close any gap between it and any vehicle in front of it (e.g., not allow the passing car to merge into the driving lane in front of the vehicle) if the vehicle passing aggression level is set to high.”, While the intended use is different, functionally the behavior remains the same, increasing speed (which would increase the distance between the host vehicle and any following vehicle) which would require the merging vehicle merge behind the host vehicle and not in front of the host vehicle); however Yalla does not explicitly teach
wherein the passing operation is identified when a relative speed decreases within a characteristic time period and suddenly becomes less than the travel speed of the host vehicle or of the vehicle being passed, and wherein a negative change or a reduction in a first speed gradient grad is used as an indicator for the terminating of the passing operation.


However, in the same field of endeavor (detecting of nearby vehicles) Nath teaches a vehicle system wherein a negative change or a reduction in a first speed gradient grad is used as an indicator for a potential cut in operation (para [0019] line 1-6 : “For objects that are or have recently moved, the processing device 130 may be programmed to determine whether such objects have a negative range-rate. In other words, the processing device 130 may determine if the potential cut-in vehicle is slowing down or is travelling slower than the host vehicle.”, as a cut in operation being a merging operation, and a merging operation as an abortion of a passing operation, the combination of Yalla and Nath teaches wherein the abortion of the passing operation is identified by ascertaining a first speed gradient of the fast-moving vehicle when the first speed gradient is negative or is equal to zero).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Yalla with the vehicle system of Nath “to detect a close range cut-in vehicle” (Nath para [0007] line 5).

However in the same field of endeavor (detection and determination of movements of nearby vehicles) Litkouhi teaches a system wherein the passing operation is identified when a relative speed decreases within a characteristic time period and suddenly becomes less than the travel speed of the host vehicle or of the vehicle being passed (para [0028] line 1-21 : “In various embodiments, if a merging vehicle is detected, the merging vehicle detection module 102 further processes the sensor system data 112 to obtain data about the merging vehicle and the host vehicle 10 in order to determine the intent of the merging vehicle. The obtained data includes a velocity history 119 of the merging vehicle, a current velocity 120 of the host vehicle 10, a current velocity 122 of the merging vehicle, a current distance 124 to a merge point of the host vehicle 10, and a current distance 126 to the merge point of the merging vehicle. In various embodiments, the merge point can be determined from the current position of the host vehicle 10 (e.g., provided by the location data 116), the determined position of the merging vehicle relative to the host vehicle's position (e.g., provided by the sensor data 112), and a defined map that provides merge points given the two positions. As can be appreciated, other methods of determining the merge point can be implemented in various embodiments. In various embodiments, the velocity history 119 can include a velocity and/or acceleration of the merging vehicle determined every x milliseconds over n cycles (e.g., 10 cycles or some other number).”, para [0029] line 1-13 : “The velocity term evaluation module 104 receives as input the merging vehicle detected status 118, and the velocity history 119 of the merging vehicle. When the merging vehicle detected status 118 indicates that a merging vehicle is detected, the velocity term evaluation module 104 computes a velocity based probability of yield 128 and a velocity based probability of not yield 130 based on the velocity history 119 of the merging vehicle. For example, considering that an instantaneous velocity and the intention are independent, the differences between velocitys in the velocity history are more important than the actual values. Thus, the velocity based probabilities can be simplified as follows:”, A vehicle merging and not yielding is an equivalent action to passing as previous explained, further the calculation of the probability of the vehicle not yielding based on a history of velocities over x seconds constitutes a characteristic time).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Yalla and Nath with the vehicle system of Litkouhi “to provide methods and systems for managing merging maneuvers in an autonomous vehicle based on social aspects of driving” (Litkouhi para [0004] line 3-5).


Regarding Claim 3 the combination of Yalla, Nath, and Litkouhi teaches The method as recited in claim 1, further Yalla teaches further comprising: 
recognizing, by the control device using the sensor device and/or using cartographic data, whether the first lane is an oncoming traffic lane with respect to the second lane (para [0019] line 15-23 : “For example, vehicle 200 can process data from one or more of the sensors to recognize lane markings 206, objects on road 204, and/or the curvature, incline, decline, traffic signs, traffic lights, merging lanes, highway entrances, highway exits, cross streets, surface material of the road (e.g., pavement, dirt, asphalt, or gravel), the conditions of the surface material (e.g., wet, icy, or containing potholes), construction sites, road blocks, or any other characteristics or conditions of the road.”).

Regarding Claim 4 the combination of Yalla, Nath, and Litkouhi teaches The method as recited in claim 1, further Yalla teaches wherein the movement of the moving vehicle is identified as a passing operation by ascertaining the travel speed of the moving vehicle as greater than the travel speed of a vehicle to be passed (para [0050] line 1-5 : “At step 920, process 900 can detect a passing vehicle (e.g., detect a vehicle driving along the same direction on the adjacent passing lane or detect a vehicle driving in the opposite direction in the same lane) through its one or more sensors.”, In order for a vehicle to identify a passing vehicle driving along the same direction it would be required that the vehicle use the ascertained travel speed of the passing vehicle as a speed of the passing vehicle being greater than the speed of the host vehicle is a necessary condition for a vehicle to pass.).

Regarding Claim 5 the combination of Yalla, Nath, and Litkouhi teaches The method as recited in claim 1, further Nath teaches a vehicle system wherein a potential cut in operation is identified by ascertaining a first speed gradient of the moving vehicle when the first speed gradient is negative or is equal to zero (para [0019] line 1-6 : “For objects that are or have recently moved, the processing device 130 may be programmed to determine whether such objects have a negative range-rate. In other words, the processing device 130 may determine if the potential cut-in vehicle is slowing down or is travelling slower than the host vehicle.”, as a cut in operation being a merging operation, and a merging operation as an abortion of a passing operation, the combination of Yalla and Nath teaches wherein the abortion of the passing operation is identified by ascertaining a first speed gradient of the fast-moving vehicle when the first speed gradient is negative or is equal to zero).

Regarding Claim 11 the combination of Yalla, Nath, and Litkouhi teaches The method as recited in claim 1, further Yalla teaches wherein wireless communication takes place between the control device and the moving vehicle and/or the following vehicle and/or the preceding vehicle (para [0017] line 1-17 : “Vehicle control system 100 can include an on-board computer 110 that is coupled to the cameras 106, sensors 107, GPS receiver 108, and external information interface 105, and that is capable of receiving the image data from the cameras 106 and/or outputs from the sensors 107, the GPS receiver 108, and external information interface 107. The on-board computer 110 can be capable of performing automated passing operations, as described in this disclosure. On-board computer 110 can include storage 112, memory 116, communications circuitry 118, and processor 114. Processor 114 can perform any of the methods described with reference to FIGS. 2-9. Additionally, communications 118 can perform any of the communication actions described with reference to FIGS. 2-9. For example, communications interface 118 can send and/or receive vehicle and/or road data to the user, other vehicles, or any third party.”).

Regarding Claim 12 Yalla teaches A driving assistance system for a host vehicle (para [0016] line 1-4 : “FIG. 1 illustrates an exemplary system block diagram of vehicle control system 100 according to examples of the disclosure. Vehicle control system 100 can perform any of the methods described with reference to FIGS. 2-9.”), comprising: 
at least one sensor device situated in the host vehicle and configured to monitor surroundings of the host vehicle (para [0016] line 3-17 : “Vehicle control system 100 can include one or more cameras 106 capable of capturing image data (e.g., video data) for determining various characteristics of other vehicles and/or the road, as described below with reference to FIGS. 2-9. Vehicle control system 100 can also include one or more other sensors 107 (e.g., radar, ultrasonic, LIDAR, etc.) capable of detecting various characteristics of other vehicles and a Global Positioning System (GPS) receiver 108 capable of determining the location and/or speed of the vehicle.”); 
a control device situated in the host vehicle and connected to the sensor device (para [0017] line 1-7 : “Vehicle control system 100 can include an on-board computer 110 that is coupled to the cameras 106, sensors 107, GPS receiver 108, and external information interface 105, and that is capable of receiving the image data from the cameras 106 and/or outputs from the sensors 107, the GPS receiver 108, and external information interface 107.“), the control device being configured to recognize a moving vehicle that is traveling in a first lane adjacent to a second lane in which the host vehicle is traveling (para [0016] line 3-4 : “Vehicle control system 100 can perform any of the methods described with reference to FIGS. 2-9.”para [0050] line 1-5 : “At step 920, process 900 can detect a passing vehicle (e.g., detect a vehicle driving along the same direction on the adjacent passing lane or detect a vehicle driving in the opposite direction in the same lane) through its one or more sensors.”), and to determine a travel speed of the moving vehicle in the travel direction of the host vehicle, relative to a travel speed of the host vehicle or of a following vehicle or of a preceding vehicle, using the sensor device, (para [0019] line 12-35 : “Vehicle 200 can process data from one or more of these sensors to determine one or more characteristics about road 204 and/or one or more characteristics about one or more other vehicles on the road. For example, vehicle 200 can process data from one or more of the sensors to recognize lane markings 206, objects on road 204, and/or the curvature, incline, decline, traffic signs, traffic lights, merging lanes, highway entrances, highway exits, cross streets, surface material of the road (e.g., pavement, dirt, asphalt, or gravel), the conditions of the surface material (e.g., wet, icy, or containing potholes), construction sites, road blocks, or any other characteristics or conditions of the road. In another example, vehicle 200 can process data from one or more of the sensors to monitor the location, heading, speed (including acceleration and/or deceleration), lights, or any other characteristics of other vehicles on road 204. For example, vehicle 200 can process from one or more of the sensors to monitor one or more other vehicles driving on driving lane 202, adjacent lane 208, and/or merging into or out of driving lane 202 and/or adjacent lane 208. For example, vehicle 200 can detect vehicle 210 driving along driving lane 202 at 50 miles per hour by processing data from its cameras, radar sensors, ultrasonic sensors, laser sensors, and/or LIDAR sensors.”, Detecting the travel speed of multiple vehicles implies having the relative speed of the vehicles) and to identify a movement of the moving vehicle as a passing operation by the moving vehicle of the host vehicle or of the following vehicle or of the preceding vehicle (para [0050] line 1-5 : “At step 920, process 900 can detect a passing vehicle (e.g., detect a vehicle driving along the same direction on the adjacent passing lane or detect a vehicle driving in the opposite direction in the same lane) through its one or more sensors.”), and based on a change in the movement of the moving vehicle, to identify a terminating of the passing operation and recognize a need for the moving vehicle to merge in front of or behind the host vehicle(para [0051] line 1-3 : “At step 930, process 900 can detect whether the passing vehicle is merging into the driving lane in front of the vehicle.”, when a passing vehicle needs to merge near a host vehicle it is a required that the passing vehicle merge either in front of or behind the host vehicle ) and to: (i) decelerate the host vehicle and increase a vehicle gap for the moving vehicle between the host vehicle and the preceding vehicle (para [0051] line 1-3 : “At step 930, process 900 can detect whether the passing vehicle is merging into the driving lane in front of the vehicle.”, when a passing vehicle needs to merge near a host vehicle it is a required that the passing vehicle merge either in front of or behind the host vehicle), or (ii) accelerate the host vehicle and increase a vehicle gap for the moving vehicle between the host vehicle and the following vehicle(para [0050] line 21-25 : “In some examples, process 900 can cause the vehicle to speed up and close any gap between it and any vehicle in front of it (e.g., not allow the passing car to merge into the driving lane in front of the vehicle) if the vehicle passing aggression level is set to high.”, While the intended use is different, functionally the behavior remains the same, increasing speed (which would increase the distance between the host vehicle and any following vehicle) which would require the merging vehicle merge behind the host vehicle and not in front of the host vehicle); however Yalla does not explicitly teach
wherein the passing operation is identified when a relative speed decreases within a characteristic time period and suddenly becomes less than the travel speed of the host vehicle or of the vehicle being passed, and wherein a negative change or a reduction in a first speed gradient grad is used as an indicator for the terminating of the passing operation.

However, in the same field of endeavor (detecting of nearby vehicles) Nath teaches a vehicle system wherein a negative change or a reduction in a first speed gradient grad is used as an indicator for a potential cut in operation (para [0019] line 1-6 : “For objects that are or have recently moved, the processing device 130 may be programmed to determine whether such objects have a negative range-rate. In other words, the processing device 130 may determine if the potential cut-in vehicle is slowing down or is travelling slower than the host vehicle.”, as a cut in operation being a merging operation, and a merging operation as an abortion of a passing operation, the combination of Yalla and Nath teaches wherein the abortion of the passing operation is identified by ascertaining a first speed gradient of the fast-moving vehicle when the first speed gradient is negative or is equal to zero).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Yalla with the vehicle system of Nath “to detect a close range cut-in vehicle” (Nath para [0007] line 5).

However in the same field of endeavor (detection and determination of movements of nearby vehicles) Litkouhi teaches a system wherein the passing operation is identified when a relative speed decreases within a characteristic time period and suddenly becomes less than the travel speed of the host vehicle or of the vehicle being passed (para [0028] line 1-21 : “In various embodiments, if a merging vehicle is detected, the merging vehicle detection module 102 further processes the sensor system data 112 to obtain data about the merging vehicle and the host vehicle 10 in order to determine the intent of the merging vehicle. The obtained data includes a velocity history 119 of the merging vehicle, a current velocity 120 of the host vehicle 10, a current velocity 122 of the merging vehicle, a current distance 124 to a merge point of the host vehicle 10, and a current distance 126 to the merge point of the merging vehicle. In various embodiments, the merge point can be determined from the current position of the host vehicle 10 (e.g., provided by the location data 116), the determined position of the merging vehicle relative to the host vehicle's position (e.g., provided by the sensor data 112), and a defined map that provides merge points given the two positions. As can be appreciated, other methods of determining the merge point can be implemented in various embodiments. In various embodiments, the velocity history 119 can include a velocity and/or acceleration of the merging vehicle determined every x milliseconds over n cycles (e.g., 10 cycles or some other number).”, para [0029] line 1-13 : “The velocity term evaluation module 104 receives as input the merging vehicle detected status 118, and the velocity history 119 of the merging vehicle. When the merging vehicle detected status 118 indicates that a merging vehicle is detected, the velocity term evaluation module 104 computes a velocity based probability of yield 128 and a velocity based probability of not yield 130 based on the velocity history 119 of the merging vehicle. For example, considering that an instantaneous velocity and the intention are independent, the differences between velocitys in the velocity history are more important than the actual values. Thus, the velocity based probabilities can be simplified as follows:”, A vehicle merging and not yielding is an equivalent action to passing as previous explained, further the calculation of the probability of the vehicle not yielding based on a history of velocities over x seconds constitutes a characteristic time).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Yalla and Nath with the vehicle system of Litkouhi “to provide methods and systems for managing merging maneuvers in an autonomous vehicle based on social aspects of driving” (Litkouhi para [0004] line 3-5.

Regarding Claim 13 the combination of Yalla, Nath, and Litkouhi teaches The driving assistance system as recited in claim 12, further Yalla teaches further comprising: a communication device in the host vehicle configured to communicate with the moving vehicle and/or the preceding vehicle and/or the following vehicle and/or a data platform(para [0017] line 1-17 : “Vehicle control system 100 can include an on-board computer 110 that is coupled to the cameras 106, sensors 107, GPS receiver 108, and external information interface 105, and that is capable of receiving the image data from the cameras 106 and/or outputs from the sensors 107, the GPS receiver 108, and external information interface 107. The on-board computer 110 can be capable of performing automated passing operations, as described in this disclosure. On-board computer 110 can include storage 112, memory 116, communications circuitry 118, and processor 114. Processor 114 can perform any of the methods described with reference to FIGS. 2-9. Additionally, communications 118 can perform any of the communication actions described with reference to FIGS. 2-9. For example, communications interface 118 can send and/or receive vehicle and/or road data to the user, other vehicles, or any third party.”).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yalla, Nath, and Litkouhi and further in view of Garnault.


Regarding Claim 6 Yalla teaches A method for operating a driving assistance system, the method comprising:
operating at least one sensor device in a host vehicle to monitor surroundings of the host vehicle;
recognizing a moving vehicle that is traveling in a first lane adjacent to a second lane in which the host vehicle is traveling, and determining a travel speed of the moving vehicle in a travel direction of the host vehicle, by the sensor device and by a control device, based on a travel speed of the host vehicle or of a following vehicle or of a preceding vehicle;
identifying a movement of the moving vehicle as a passing operation, by the moving vehicle, of the host vehicle or of the following vehicle or of the preceding vehicle;
identifying a change in the movement of the moving vehicle as a terminating of the passing operation; and
 further Yalla teaches further comprising the following steps: 
ascertaining, by the control device using the sensor device, a position of the fast-moving vehicle in the travel direction relative to the host vehicle, and upon identifying the abortion of the passing operation:
(i) the host vehicle is decelerated and the vehicle distance for the fast-moving vehicle in front of the host vehicle is increased (para [0052] line 1-6 : “At step 940, process 900 can cause the vehicle to allow the passing vehicle to merge into the driving lane in front of the vehicle (e.g., allow the passing vehicle to pass). In some examples, process 900 can cause the vehicle to slow down and/or create a lane entry point for the passing vehicle (e.g., as described above with reference to FIGS. 2-4 and 7-8).”); or 
(ii) the host vehicle is accelerated and the vehicle distance for the fast-moving vehicle behind the host vehicle is increased (para [0050] line 21-25 : “In some examples, process 900 can cause the vehicle to speed up and close any gap between it and any vehicle in front of it (e.g., not allow the passing car to merge into the driving lane in front of the vehicle) if the vehicle passing aggression level is set to high.”, While the intended use is different, functionally the behavior remains the same, increasing speed (which would increase the distance between the host vehicle and any following vehicle) which would require the merging vehicle merge behind the host vehicle and not in front of the host vehicle).
 however, Yalla does not explicitly teach when the fast-moving vehicle, projected into the second lane in which the host vehicle is traveling is: 
(i) situated at least one first vehicle distance in front of a front end of the host vehicle, a first distance from the preceding vehicle is measured; or 
(ii) situated at least one second vehicle 99767193.119distance behind a rear end of the host vehicle, a second distance of the following vehicle is ascertained.
wherein the passing operation is identified when a relative speed decreases within a characteristic time period and suddenly becomes less than the travel speed of the host vehicle or of the vehicle being passed, and wherein a negative change or a reduction in a first speed gradient grad is used as an indicator for the terminating of the passing operation.

However, in the same field of endeavor (detecting of nearby vehicles) Nath teaches a vehicle system wherein a negative change or a reduction in a first speed gradient grad is used as an indicator for a potential cut in operation (para [0019] line 1-6 : “For objects that are or have recently moved, the processing device 130 may be programmed to determine whether such objects have a negative range-rate. In other words, the processing device 130 may determine if the potential cut-in vehicle is slowing down or is travelling slower than the host vehicle.”, as a cut in operation being a merging operation, and a merging operation as an abortion of a passing operation, the combination of Yalla and Nath teaches wherein the abortion of the passing operation is identified by ascertaining a first speed gradient of the fast-moving vehicle when the first speed gradient is negative or is equal to zero).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Yalla with the vehicle system of Nath “to detect a close range cut-in vehicle” (Nath para [0007] line 5).

However in the same field of endeavor (detection and determination of movements of nearby vehicles) Litkouhi teaches a system wherein the passing operation is identified when a relative speed decreases within a characteristic time period and suddenly becomes less than the travel speed of the host vehicle or of the vehicle being passed (para [0028] line 1-21 : “In various embodiments, if a merging vehicle is detected, the merging vehicle detection module 102 further processes the sensor system data 112 to obtain data about the merging vehicle and the host vehicle 10 in order to determine the intent of the merging vehicle. The obtained data includes a velocity history 119 of the merging vehicle, a current velocity 120 of the host vehicle 10, a current velocity 122 of the merging vehicle, a current distance 124 to a merge point of the host vehicle 10, and a current distance 126 to the merge point of the merging vehicle. In various embodiments, the merge point can be determined from the current position of the host vehicle 10 (e.g., provided by the location data 116), the determined position of the merging vehicle relative to the host vehicle's position (e.g., provided by the sensor data 112), and a defined map that provides merge points given the two positions. As can be appreciated, other methods of determining the merge point can be implemented in various embodiments. In various embodiments, the velocity history 119 can include a velocity and/or acceleration of the merging vehicle determined every x milliseconds over n cycles (e.g., 10 cycles or some other number).”, para [0029] line 1-13 : “The velocity term evaluation module 104 receives as input the merging vehicle detected status 118, and the velocity history 119 of the merging vehicle. When the merging vehicle detected status 118 indicates that a merging vehicle is detected, the velocity term evaluation module 104 computes a velocity based probability of yield 128 and a velocity based probability of not yield 130 based on the velocity history 119 of the merging vehicle. For example, considering that an instantaneous velocity and the intention are independent, the differences between velocitys in the velocity history are more important than the actual values. Thus, the velocity based probabilities can be simplified as follows:”, A vehicle merging and not yielding is an equivalent action to passing as previous explained, further the calculation of the probability of the vehicle not yielding based on a history of velocities over x seconds constitutes a characteristic time).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Yalla and Nath with the vehicle system of Litkouhi “to provide methods and systems for managing merging maneuvers in an autonomous vehicle based on social aspects of driving” (Litkouhi para [0004] line 3-5.


However, in the same field of endeavor (monitoring nearby vehicles) Garnault teaches a method and apparatus for monitoring nearby vehicles wherein when the fast-moving vehicle, projected into the second lane in which the host vehicle is traveling is: 
(i) situated at least one first vehicle distance in front of a front end of the host vehicle, a first distance from the preceding vehicle is measured, and the host vehicle is decelerated and the vehicle distance for the fast-moving vehicle in front of the host vehicle is increased; or 
(ii) situated at least one second vehicle 99767193.119distance behind a rear end of the host vehicle, a second distance of the following vehicle is ascertained, and the host vehicle is accelerated and the vehicle distance for the fast-moving vehicle behind the host vehicle is increased. (para [0060] line 1-14 : “At 718, the automated driving control unit 300 sets a longitudinal offset (e.g., the longitudinal offset 601) to be established between the automated vehicle 510 and the adjacent vehicle 520. The length of the longitudinal offset can vary based on input parameters (which can be supplied by the sensor suite and/or external communications) such as speed, acceleration, road or weather conditions, and other information describing the states of the automated vehicle 510 and the adjacent vehicle 520 or the surrounding environment. For example, if the automated vehicle 510 is traveling at high speed or on a wet road, the automated driving control unit 300 may set a larger longitudinal offset compared to if the automated vehicle 510 is traveling at low speed or on a dry road.”, para [0082] line 1-4 : “FIG. 11 illustrates a driving scenario in which the automated vehicle 510 establishes longitudinal offsets 1150, 1153, 1155, and 1157 to adjacent vehicles 520, 1000, 1110, and 1120, respectively.”, Fig. 11, Fig. 11 shows a longitudinal offset for vehicles ahead of and behind a host vehicle where the longitudinal offset is a distance from the front/rear of the vehicle to the lateral position of the rear/front of the vehicles in the adjacent lanes. As Yalla teaches acceleration and deceleration and Garnault teaches variable distances for longitudinal offset the combination teaches a first distance (for vehicles ahead) and a second distance (for vehicles behind) where the vehicle will accelerate or decelerate which would then increase/decrease the distances between any leading or following vehicle.)

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Yalla, Litkouhi, and Nath with the method and apparatus of Garnault “to avoid driving alongside another vehicle” (Garnault para [0001] line 5-6).


Regarding Claims 7-9, which are dependent on claim 6, they merely add variation to the distance from a front end of the fast-moving vehicle or from a rear end of the fast-moving vehicle which is considered a design choice and falls within the range taught by the previous claim 6 and are therefore rejected for the same reason.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yalla, Nath, and Litkouhi and further in view of Saigusa.

Regarding Claim 10 the combination of Yalla, Nath, and Litkouhi teaches The method as recited in claim 1, however the combination does not explicitly teach wherein based on a perpendicular movement of the fast-moving vehicle perpendicular to the travel direction of the host vehicle and based on the travel speed of the host vehicle, a magnitude of a second speed gradient for decelerating or accelerating the host vehicle is ascertained by the control device.

However in the same field of endeavor (controlling a host vehicle in response to nearby vehicles) Saigusa teaches a system wherein based on a perpendicular movement of the moving vehicle perpendicular to the travel direction of the host vehicle and based on the travel speed of the host vehicle, a magnitude of a second speed gradient for decelerating or accelerating the host vehicle is ascertained by the control device (para [0096]: “The C-ACC computer system 302 implements a control algorithm to generate an acceleration control rate that can be used to control the host vehicle 106 in relation to one or more of the remote vehicles 108, namely, a preceding vehicle and a leading vehicle.”, para [0143] line 1-14 : “Another method for hazard detection using vehicle communication will now be described with reference to FIG. 16. Specifically, FIG. 16 shows a method 1600 for hazard detection based on identifying remote vehicle lane changes according to an exemplary embodiment. FIG. 16 will be described with reference to FIGS. 2-7 and 13. At block 1602, the method 1600 includes receiving remote vehicle data as described above with block 1302 of FIG. 13. Further, at block 1604, the method 1600 includes accessing host vehicle data as discussed above with block 1304 of FIG. 13. At block 1606, the method 1500 includes classifying the lane and position of each remote vehicle with respect to the host vehicle as discussed above with block 1308 of FIG. 13 and with FIGS. 14A, 14B, and 14C.”, para [0144] line 1-12 : “Referring again to FIG. 16, at block 1608 the method 1600 includes identifying lane changes of the remote vehicles ahead of the host vehicle. In one embodiment, the processor 304 analyzes the trajectory (e.g., current position and previous position) of each remote vehicle 1208 relative to the host vehicle 1206 trajectory to determine if one or more of the remote vehicles 1208 have changed lanes within a predetermined time window. The processor 304 can predict ongoing lane changes by analyzing a turn signal status of each remote vehicle 1208, relative lateral distance between the remote vehicle 1208 and the host vehicle 1206, lateral acceleration, yaw rate, and heading.”, para [0145] line 17-20 : “Further, at block 1616, the method 1600 can include controlling a vehicle control system of the host vehicle based on the lane changes and/or the acceleration control rate.”, para [0145] line 32-35 : “For example, the acceleration control rate can be output by the C-ACC control system 300 to the ECU 320 in order to control one or more vehicle systems according to the acceleration control rate.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Yalla, Nath, and Litkouhi with the system of Saigusa to “provide better control of vehicle systems in anticipation of upcoming hazards” (Saigusa para [0125] line 4-5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668